Citation Nr: 1749858	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (BVA) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs' (VA's). Regional Office (RO) in Detroit, Michigan. 

This case was previously before the Board in August 2016.  The Board remanded the claim to verify the Veteran's herbicide exposure in service.


FINDING OF FACT

The Veteran's prostate cancer resulted from in-service herbicide exposure.


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  Because service connection is granted, any failures by VA in providing notice and assistance to the claimant amount to harmless error. 


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis.  The Veteran served between April 1968 and August 1971 near the Korean Demilitarized Zone (DMZ), and service connection is presumed for the diseases listed in 38 C.F.R. 3.309(e) if there is no affirmative evidence that the veteran was not exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6)(iv).  

The Veteran has a current diagnosis of prostate cancer and contends the condition is related to his service in Korea.  See July 2010 Compensation and Pension Examination (noting July 2009 diagnosis of prostatic adenocarcinoma).  Thus, this case turns upon whether or not the Veteran was exposed to herbicides.  

Service personnel records establish that the Veteran was stationed in Korea from May 1969 to August 1970 with the 19th Aviation Company (the Company).  The Department of Defense does not identify the Company as having been exposed to herbicides.  See November 2016 JSRRC Response (finding no "use, storage, spraying, or transportation of herbicides to include Agent Orange and no mention or document[ation of] any specific duties performed by the unit members along the Demilitarized Zone (DMZ)."  The Veteran nevertheless asserts he was exposed to herbicides while assigned to the Company.  In particular, he states that he was "in and out of the DMZ area there," working on helicopters while Agent Orange was in use.  

Despite the lack of official Department of Defense documentation, other evidence indicates the Veteran was present in the DMZ.  In addition to the Veteran's statements that he was "in and out" of the DMZ, a "buddy" statement from J.P. (an individual who did not personally know the Veteran but who was a member of the Veteran's Company) states that "we flew missions all over South Korea and including the DMZ."  J.P. posted a photograph he took in 1969 or 1970, of missiles he was working with in the DMZ while he was in the Company, to an Army-related website, which bolsters the credibility of his statement.

The lay evidence of presence in the DMZ is competent and credible.  The Veteran's military occupational specialty as an avionics mechanic is consistent with his reports of working on helicopters.  The Veteran has personal knowledge of the locations he served in, and J.P. observed that members of the Company, including himself, did work in the DMZ.  Their lay evidence is therefore competent.  Nothing in the record contradicts their statements or calls into question their credibility.  The Board therefore finds this lay evidence is credible.

The evidence is in relative equipoise.  The Veteran has the benefit of the doubt.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Because the preponderance of the evidence does not weigh against herbicide exposure, the herbicide exposure presumption attaches and the requirements for service connection for his prostate cancer due to herbicide exposure in service are fulfilled.


ORDER

Service connection for prostate cancer, status post radical prostatectomy, to include as due to herbicide exposure, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


